DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request of Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on *** has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-25 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.

The field of regard is the total area that can be captured by an antenna, while the 
field of view is an angular cone perceivable by the antenna at a particular time 
instant.

However, the usage of "field of regard" throughout the remainder of the specification and the claims does not appear consistent with these definition.  In particular, the remainder of the specification and the claims state that the field of regard is broadened.  However, the ways this is done would appear to broaden the angular cone perceivable by the antenna at a particular time instant, rather than somehow broaden the total area that can be captured by an antenna.  In particular, a planar array such as in Fig. 3A would be expected to have a field of regard of approximately the hemisphere normal to it, and would provide a beam/field of view that can be moved in that field of regard/hemisphere.  By only activating one element or a subarray to produce a broader beam, the angular cone perceivable by the antenna at the particular time instant (field of view) is broadened.  The hemisphere in which the beam can be formed (field of regard) in has not been broadened.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.


Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 8, 10-12, 14-15, 17, 19-20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US 2016/0093950 A1) in view of Shurvinton (US 2004/0014502 A1).
In regard to claim 19, Cummings discloses:
the desirability of broadening a communication beam pattern, where the direction to the communication partner may be initially unknown (¶5);
a reconfigurable phased array antenna having a plurality of antenna elements (206, Fig. 2 and 16; ¶35), wherein: 
a field of regard of the reconfigurable phased array antenna is broadened prior to receiving signals from the signal source (1018-1024, 1610, Fig. 16; Fig. 18; ¶50; ¶69), where in cases when a larger angle has been searched than that covered by a single beam before the signal source is found, the field has been broadened before the signal from the source is received; 
the reconfigurable phased array antenna is switched to a directional mode when establishing communications with the signal source and tracking the signal source (¶72; ¶95). 
Cummings illustrates the broadened field of regard in steps 1018 to 1610, Fig. 16.  Fig. 18 illustrates the process for broadening a field of regard (steps 1802-1814) occurs prior to establishing communication with the satellite (i.e. the broadening process starts and then at some point the satellite signal is received).
Cummings fails to disclose using a lesser number than a total number of the plurality of antenna elements, including selecting a sub-array of two or more antenna 
Shurvinton teaches using a lesser number than a total number of the plurality of antenna elements to broaden the beam of a phased array antenna, a sub-array of two or more antenna elements from the plurality of antenna elements of the reconfigurable phased array antenna (Fig. 6; ¶56; claim 2), where Fig. 6 illustrates a broader pattern using the middle two elements and a narrower pattern using all six elements, and where ¶56 states that four elements pointed at boresight will produce a boresight of approximately 25 degrees, while six elements pointed at boresight will produce a boresight of approximately 17 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to achieve the desired widening of the radiation pattern by using both means of widening a beam pattern and providing an even wider beam.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the beam pattern is widened by using a lesser number of the plurality of antenna elements as well as using beam spoiling using phase and amplitude adjustments.
It is noted that the array of Shurvinton is used with receiver 101, Fig. 3A. 
In regard to claim 20, Cummings further discloses using a spoiled beam by changing at least one of a phase and amplitude for one or more of the plurality of antenna elements of the reconfigurable phased array antenna to spread a beam width, where the spoiled beam is generated by introducing a phase difference that alters a 
In regard to claim 22, Cummings further discloses the spoiled beam is generated by introducing a phase difference that alters a coherence of the received signals at the reconfigurable phased array antenna (¶40; ¶49; ¶66) [where a phase difference defines which direction the beam will received coherently from (i.e. by constructive interference)].  See also Shurvinton, ¶30.
In regard to claim 24, Cummings further discloses that the reconfigurable phased array antenna is mounted on a vehicle (102, Fig. 1; ¶32).  One ordinary skill in the art would recognize that vehicles can be stationary (e.g. when parked, when stopped in traffic), and that the satellite discovery process disclosed by Cummings is in no way limited to when a vehicle is in motion.
In regard to claims 1, 3, 5, 10, 12, and 14, Cummings discloses:
a user terminal (104, Fig. 1; ¶34) 
including a reconfigurable phased array antenna having a plurality of antenna elements (206, Fig. 2 and 16; ¶35), wherein the user terminal is operable for: 
broadening a field of regard of the reconfigurable phased array antenna prior to receiving signals from a satellite (1018-1024, 1610, Fig. 16; ¶50; ¶69); 
receiving the signals from at least one satellite (108, 110, 112, Fig. 1; ¶33) within the field of regard using the reconfigurable phased array antenna (1610, Fig. 16); 

selecting one of the at least one satellite for communication based on the attributes of the received signals (1818, 1822, Fig. 18; ¶74); and
switching to a directional mode for the reconfigurable phased array antenna during the communication with the selected satellite (¶62; ¶72; ¶95), where communication has been established by the array receiving the preamble in the communication channel.
Cummings illustrates the broadened field of regard in steps 1018 to 1610, Fig. 16.  Fig. 18 illustrates the process for broadening a field of regard (steps 1802-1814) occurs prior to establishing communication with the satellite (i.e. the broadening process starts and then at some point the satellite signal is received).
Cummings fails to disclose receiving signals from a plurality of satellites at once.
However, since the satellite constellation is a low orbit satellite constellation (¶33), satellites will come into and go out of view as they orbit the earth.  Thus, one of ordinary skill in the art would recognize that the signal strength of each satellite will increase as it comes into view and decrease as it goes out of view.  In a case where a satellite's signal energy is greater than the threshold, the corresponding satellite is selected.  In cases where the search process searches a first angle with a satellite having a signal energy below the threshold (e.g. a satellite coming into or going out of view) prior to searching a second angle with a satellite having a signal energy above the 
Cummings further discloses using a spoiled beam by changing at least one of a phase and amplitude for one or more of the plurality of antenna elements of the reconfigurable phased array antenna to spread a beam width, where the spoiled beam is generated by introducing a phase difference that alters a coherence of the received signals at the reconfigurable phased array antenna (¶40; ¶49; ¶66), where a phase difference defines which direction the beam will received coherently from (i.e. by constructive interference).  See also Shurvinton, ¶30.
Cummings fails to disclose using a lesser number than a total number of the plurality of antenna elements, including selecting a sub-array of two or more antenna elements from the plurality of antenna elements of the reconfigurable phased array antenna. 
Shurvinton teaches using a lesser number than a total number of the plurality of antenna elements to broaden the beam of a phased array antenna, a sub-array of two or more antenna elements from the plurality of antenna elements of the reconfigurable phased array antenna (Fig. 6; ¶56; claim 2), where Fig. 6 illustrates a broader pattern using the middle two elements and a narrower pattern using all six elements, and where ¶56 states that four elements pointed at boresight will produce a boresight of approximately 25 degrees, while six elements pointed at boresight will produce a boresight of approximately 17 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to achieve 
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the beam pattern is widened by using a lesser number of the plurality of antenna elements as well as using beam spoiling using phase and amplitude adjustments.
It is noted that the array of Shurvinton is used with receiver 101, Fig. 3A.
In regard to claims 2 and 11, Cummings further discloses the attributes comprise signal strength (¶50; ¶54-55).
In regard to claims 6 and 15, Cummings further discloses, after the satellite has been selected, the user terminal is operable for: switching to a directional mode for the reconfigurable phased array antenna; establishing the communication with the selected satellite using the reconfigurable phased array antenna (¶62; ¶72); and tracking the selected satellite (¶95), where satellite discovery is performed to identify a signal beam to be used to communicate with the selected satellite. 
In regard to claims 8 and 17, Cummings further discloses that the reconfigurable phased array antenna is mounted on a vehicle (102, Fig. 1; ¶32).  One ordinary skill in the art would recognize that vehicles can be stationary (e.g. when parked, when stopped in traffic), and that the satellite discovery process disclosed by Cummings is in no way limited to when a vehicle is in motion.

Claims 7, 16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings and Shurvinton, as applied to claims 6, 15, and 19, above, and further in view of Tessier (US 2009/0284411 A1).
Cummings fails to disclose determining an initial pointing vector comprised of an azimuth and elevation and an initial tracking vector comprised of a flight path for the reconfigurable phased array antenna based on ephemeris data for the satellites relative to a current terrestrial or airborne location of the user terminal. 
Tessier teaches tracking a communication satellite by tracking the selected satellite comprises determining an initial pointing/acquisition vector comprised of an azimuth and elevation (29, Fig. 3; ¶15; ¶39) and an initial tracking vector comprised of a flight path for the reconfigurable phased array antenna based on ephemeris data for the satellites relative to a current terrestrial or airborne location of the user terminal (Fig. 3), where after the acquisition of the communication satellite, the process repeats (arrow from 32 to 21, Fig. 3), tracking the acquired satellite, where the position of the receiver  is determined again (22, Fig. 3) and the position of the satellite (29, Fig. 3) is determined again, where the positions of the receiver provide the flight path of the receiver and the positions of the satellites provide the flight path of the satellite.
It would have been obvious to one of ordinary skill in the art to include this feature into the combination in order to implement the tracking of the communication satellite mentioned in Cummings (¶95).
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the communication satellite is tracked.
Claims 9, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings and Shurvinton, as applied to claims 1, 10, and 19, above, and further in view of Day (US 6,111,542 A).
Cummings fails to disclose the reconfigurable phased array antenna is slewed to establish an initial pointing vector comprised of an azimuth and elevation prior to selecting the field of regard, but the reconfigurable phased array antenna is not slewed once the field of regard is selected. 
Day teaches slewed (mechanical beam steering) to establish an initial pointing vector comprised of an azimuth and elevation prior to selecting the field of regard, but the reconfigurable phased array antenna is not slewed once the field of regard is selected, where the combination of coarse mechanical steering and fine electronic steering allows a significantly smaller size than electric-only/phased array designs (col. 1, line 54 to col. 2, line 2).
It would have been obvious to one of ordinary skill in the art to include this feature into the combination in order to reduce the size of the user terminal, as motivated by Day.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the user terminal beam is steered toward the satellite.



The following reference(s) is/are also found relevant:
IEEE Standard for Radar Definitions, which provides the definition for "spoiled transmit beam" as "An intentionally widened transmit beam to provide broader angular coverage." (p. 41).
Molev (US 2017/0126296 A1), which teaches that forming a broader beam comprised of a smaller number of array elements significantly shortens the acquisition time of a signal from a communication partner (¶44).
	Nanda (US 2008/0026797 A1), which teaches broadening a beam by selecting a sub-array of two or more antenna elements from a plurality of antenna elements of an array antenna (320a0, 320t0, Fig. 4B; ¶42). 
Johnson (Antenna Engineering Handbook), which teaches "When discussing an antenna, one usually describes its properties as a transmitting antenna. From the reciprocity theorem, however, we know that the directional pattern of a receiving antenna is identical with its directional pattern as a transmitting antenna, provided nonlinear or unilateral devices (such as some ferrite devices) are not employed. Thus, no distinction needs to be made between the transmitting and receiving functions of an antenna in the analysis of radiation characteristics." (emphasis added, p. 1-4, ¶2).
	Roederer (US 5,151,706 A), which teaches "the antenna is described below essentially in terms of transmission, but all of the teaching can be transposed, mutatis mutandis, to operation in reception merely by applying the principle of reciprocity, with the structure of the circuits and their interconnections remaining the same but with the signals traveling from the antenna array towards the transmit/receive circuits instead of traveling in the opposite direction. Under such circumstances, the amplifier stages 
	Young (Antenna Pattern Control by Phase-Only Weighting), which teaches  beam broadening by phase control in a phased array.
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 8-10, with respect to the 35 USC 112 rejection(s), have been fully considered but they are not persuasive. 
Applicant argues "The usage of 'field of regard' throughout the specification and the claims is consistent. Moreover, there is no basis for the Office Action's demand that 'field of regard' be distinguished from 'field of view,' when 'field of view' is not recited in the claims.".  However, the disclosure specifically distinguishes the term "field of regard" from the term "field of view" in the disclosure, then proceeds to use the term "field of regard" in a way that matches what was previously referred to as the "field of view".  
Applicant argues "the field of regard may coincide with the field of view. As a
result, there is nothing indefinite or inconsistent with Applicant's usage of "field of regard" in the specification and the claims.".  However, the claims recite "broadening a 

Applicant’s arguments on p. 10-26, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues "Contrary to the assertions of the Office Action, the above portions of Cummings do not teach or suggest the limitations of broadening a field of regard of the reconfigurable phased array antenna prior to receiving signals from a plurality of satellites.".  However, Fig. 16 explicitly shows a process by which the field of regard on the reconfigurable phased array antenna of Cummings is broadened.  See also the related discussion in ¶50 and ¶69, where ¶69 states that "directivity patterns of the phased array antenna .. emulate antenna with directivity patterns that have a ... broader angular coverage compared to a single directivity pattern of the phased array antenna" (emphasis added, ¶50, lines 14-17).  It is noted that the specification states "The field of regard is the total area that can be captured by an antenna, while the field of view is an angular cone perceivable by the antenna at a particular time instant." (emphasis added, p. 1, lines 24-26), where the second part of the sentence distinguishes this from the area that is captured at one particular time instance.  Thus, 
Applicant argues "Cummings does not teach or suggest that broadening the field of regard includes at least using a lesser number than a total number of the plurality of antenna elements of the reconfigurable phased array antenna by selecting a sub-array of two or more antenna elements from the plurality of antenna elements (300) of the reconfigurable phased array antenna.".  However, this has not been alleged, and therefore this argument is moot.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues "nowhere does Cummings teach or suggest that the phased array antenna is switched to a directional mode during the communication with the selected satellite, after the field of regard of the phased array antenna is broadened. Again, Cummings does not teach or suggest broadening the field of regard and thus does not switch to a directional mode after the field of regard is broadened.".  However, ¶72 specifically describes "narrowing down the direction to a signal transmitting source" (lines 1-2) where the process of Fig. 18 broadens the field of regard to detect the direction of the source, after which the signal from the source is received with the typical narrow communication beam/pattern (i.e. a narrow beam, such as illustrated in 1018, Fig. 16).

Applicant argues "The above portions of Shurvinton only refer to using a lesser number than a total number of a plurality of antennas when transmitting a signal, not when receiving a signal."  However, use in reception is taught by Cummings.  One of ordinary skill in the art would recognize that it is common in the art to describe an antenna system in terms of transmission, rather than describing both transmission and reception, because one of ordinary skill in the art would know how to apply the antenna system to reception from a description of the antenna system in transmission.  See, for example, chapter 1, ¶2 of Johnson (Antenna Engineering Handbook): "When discussing an antenna, one usually describes its properties as a transmitting antenna. From the reciprocity theorem, however, we know that the directional pattern of a receiving antenna is identical with its directional pattern as a transmitting antenna, provided nonlinear or unilateral devices (such as some ferrite devices) are not employed. Thus, no distinction needs to be made between the transmitting and receiving functions of an antenna in the analysis of radiation characteristics." (emphasis added).  See also col. 1 of Roederer (US 5,151,706 A): "the antenna is described below essentially in terms of transmission, but all of the teaching can be transposed, mutatis mutandis, to operation in reception merely by applying the principle of reciprocity, with the structure of the circuits and their interconnections remaining the same but with the signals traveling from the antenna array towards the transmit/receive circuits instead of traveling in the opposite direction. Under such circumstances, the amplifier stages which are located in the same positions become low-noise amplifier stages with their inputs being connected 
	Applicant argues "Nowhere does Shurvinton teach or suggest broadening a field of regard of a reconfigurable phased array antenna prior to receiving signals, wherein broadening the field of regard includes at least using a lesser number than a total number of the plurality of antenna elements of the reconfigurable phased array antenna. Specifically, Shurvinton nowhere describes using a lesser number than a total number of the plurality of antenna elements by selecting a sub-array of two or more antenna elements from the plurality of antenna elements (300) of the reconfigurable phased array antenna, and then receiving signals within the broadened field of regard.".  However, it is noted that Shurvinton is not cited for teaching broadening a field of regard of a reconfigurable phased array antenna prior to receiving signals", Cummings is.  Therefore this argument is moot.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Shurvinton teaches broadening a field of regard of a reconfigurable phased array using a lesser number than a total number of the plurality 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648